Citation Nr: 0532043	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the periods from 
March 1973 to October 1982 and from May 1993 to November 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a RO hearing in October 2003.

During the course of this appeal, in a July 2004 rating 
decision the veteran was granted service connection for 
fibromyalgia and lumbar strain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has argued that his stomach and skin disorders 
are due to his service in the Persian Gulf.  The veteran's DD 
214 Form revealed that the veteran had foreign service, and 
received Southwest Asia service and Liberation of Kuwait 
medals.  Thus the evidence establishes that the veteran 
served in the Persian Gulf.  

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The Board notes that a December 1974 service medical record 
showed that the veteran complained of having an itchy rash, 
which the examiner stated appeared to be fungus.  The veteran 
was afforded a VA examination, with Gulf war guidelines, in 
December 2003.  The examiner noted that the veteran's 
gastrointestinal disorder consisted of gnawing pain in the 
abdomen with intermittent slight rectal bleeding.  This 
started in 1998 or 1999.  The veteran reported having an 
irritable rash 2 or 3 times per year.  Physical examination 
did not reveal a rash at the time of the examination, however 
the veteran had one small erythematous macule on his chest 
and bilateral tinea pedis and onychomycosis involving most of 
his toes.  The diagnoses included gastrointestinal symptoms, 
colon polyp, with intermittent rectal bleeding, and there was 
no diagnosable skin disease.  The Board finds that another VA 
examination is warranted as medical nexus opinions are needed 
regarding the veteran's stomach and skin disorders.  

The claims folder also indicates that the veteran has been 
treated at Kirkland Air Force Base since his separation from 
service.  Although there are some records from Kirkland Air 
Force Base, these records appear to date back only to 1998.  
The veteran's complete set of records need to be obtained and 
associated with the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
medical records from Kirkland Air Force 
Base from 1994 to the present.  The 
records should be associated with the 
claims folder.  

2.  Afterwards, the veteran should be 
afforded a VA Persian Gulf War 
examination to determine the nature and 
extent of his stomach and skin disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner is requested to express an 
opinion as to the following questions: 
can the veteran's current stomach and 
skin disorders be attributed to any known 
clinical diagnoses and, if so, what are 
the diagnoses.  Does the record establish 
that the veteran's current complaints 
regarding his stomach and skin disorders 
are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to military service in the 
Persian Gulf?  In responding to the 
questions, the examiner should indicate 
the degree to which the opinion is based 
upon the objective findings of record as 
opposed to the history as provided by the 
veteran.  If it is determined that the 
veteran's stomach and skin disorders are 
not related to service in the Persian 
Gulf, the examiner should provide an 
opinion as to a general medical nexus, if 
any, between the current complaints and 
military service.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.



The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


